[plainsmodification0413001.jpg]
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER. SECOND MODIFICATION, RENEWAL AND EXTENSION OF PROMISSORY NOTE
AND DEED OF TRUST LIENS THE STATE OF TEXAS § § COUNTY OF BEXAR § This
Modification, Renewal and Extension of Promissory Note and Deed of Trust Liens
(the “Agreement”) is entered into by and between PLAINSCAPITAL BANK whose
address is 70 NE Loop 410, Suite 100, San Antonio, Texas 78216 (“Lender”), and
ABRAXAS PROPERTIES INCORPORATED, a Texas corporation and ABRAXAS PETROLEUM
CORPORATION, a Nevada corporation, as maker (hereinafter collectively called
"Maker"), whose address is 18803 Meisner Dr., San Antonio, Texas 78258
(“Borrower”). W I T N E S S E T H: A. Borrower executed and delivered that
certain Promissory Note dated November 13, 2008, in the original principal
amount of FIVE MILLION THREE HUNDRED EIGHTY-FIVE THOUSAND AND NO/100 DOLLARS
($5,385,000.00), payable to the order of Lender (the “Note”) which Note was
secured by: (i) a Deed of Trust, Security Agreement and Financing Statement of
even date therewith executed by Borrower filed of record in Document No.
20080246078, Official Public Records of Real Property of Bexar County, Texas
(the “Deed of Trust”) covering the real and personal property described as LOTS
3 AND 4, BLOCK 7, NEW CITY BLOCK 17606, CREEKSIDE@CONCORD PARK (PLANNED UNIT
DEVELOPMENT), IN THE CITY OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ACCORDING TO PLAT
THEREOF RECORDED IN VOLUME 9562, PAGE(S) 156-157, DEED AND PLAT RECORDS OF BEXAR
COUNTY, TEXAS, (“the Property”). B. Borrower has requested that Lender modify
certain provisions of the Note, as hereinafter provided, and in consideration
thereof Borrower has made certain agreements with Lender as hereinafter more
fully set forth. C. Lender has agreed to such requests, subject to the terms and
conditions set forth herein. NOW, THEREFORE, for and in consideration of Ten and
No/100 Dollars ($10.00) and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and agreed, Borrower and Lender
hereby agree as follows: 1. Acknowledgment of Outstanding Balance of Note. The
parties hereto acknowledge that the outstanding principal balance of the Note is
FOUR MILLION SEVEN HUNDRED TEN THOUSAND EIGHT HUNDRED FIVE AND 52/100 DOLLARS
($4,710,805.52). Exhibit 10.2



--------------------------------------------------------------------------------



 
[plainsmodification0413002.jpg]
2 2. Maturity Date: The Maturity Date under the Note is May 13, 2015 (the
“Maturity Date”). 3. Annual Interest Rate on Unpaid Principal from Date: The
Note shall bear interest, except on past due sums, at a per annum rate equal to
the lesser of FOUR PERCENT (4.0%) fixed, or the Maximum Lawful Rate permitted by
applicable law. Interest shall be calculated on the basis of a three hundred
sixty (360) day year and the actual number of days elapsed (including the first
day, but excluding the last day), unless such rate would result in a usurious
rate, in which case, interest shall be calculated on the basis of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as appropriate. 4.
Annual Interest Rate on Matured, Unpaid Amounts: All past due sums, including
principal and interest of this Note, whether due as the result of acceleration
of maturity or otherwise, shall bear interest at the Maximum Lawful Rate, or if
applicable law shall not provide for a Maximum Lawful Rate, at a rate per annum
equal to the eighteen percent (18.0%) from the date the payment thereof shall
have become due until the same have been fully discharged by payment. In
addition, Payee may charge and collect a late fee of five percent (5.0%) of any
scheduled installment that is ten (10) days past due, except for the payment due
at maturity. 5. Modification of Payments. From and after the effective date of
this Agreement, principal and interest shall be due and payable under the Note
as follows: Principal and accrued interest payments of THIRTY-THREE THOUSAND
SEVEN HUNDRED SIXTY-THREE AND 94/100 DOLLARS ($33,763.94) each, are due and
payable beginning on or before April 13, 2013, and continuing regularly and
monthly thereafter on the same day of each month until May 13, 2015 (the
“Maturity Date”). At that time, the entire amount of principal and accrued
interest remaining unpaid will be payable. Interest will be calculated on the
unpaid principal to the date of each payment made. Payments will be credited
first to accrued unpaid interest and then to the reduction of principal. Maker
acknowledges that the payment amount has been computed based on the annual
interest rate in effect on the date hereof amortized over the remaining one
hundred eighty-eight (188) months out of the initial amortization period of
twenty (20) years. 6. Usury. No provisions of this Agreement or the Note or any
instrument evidencing or securing the Note, or otherwise relating to the
indebtedness evidenced by the Note, shall require the payment or permit the
collection, application or receipt of interest in excess of the maximum
permitted by applicable state or federal law. If any excess of interest in such
respect is herein or in any such other instrument provided for, or shall be
adjudicated to be so provided for herein or in any such instrument, the
provisions of this paragraph shall govern and neither Borrower nor any endorsers
of the Note nor their respective heirs or personal representatives shall be
obligated to pay the amount of such interest to the extent it is in excess of
the amount permitted by applicable law. It is expressly stipulated and agreed to
be the intent of Borrower and Lender to at all times comply with the usury and
other laws relating to the Note, the Deed of Trust, and any subsequent
revisions, repeals or judicial interpretations thereof; to the extent applicable
thereto. In the event Lender or other holder of the Note ever receives, collects
or applies as interest any such excess, such amount which would be excessive
interest shall be applied to the reduction of the unpaid principal balance of
the Note, and, if upon such application the principal balance of the Note is
paid in full, any remaining excess shall be forthwith paid to Borrower and the
provisions of the Note or the Deed of Trust shall immediately be deemed reformed
and the amounts thereafter collectable thereunder reduced, without the



--------------------------------------------------------------------------------



 
[plainsmodification0413003.jpg]
3 necessity of execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder. In determining whether or not the interest paid or
payable under any specific contingency exceeds the maximum interest allowed to
be charged by applicable law, Borrower and Lender or other holder hereof shall,
to the maximum extent permitted under applicable law, amortize, prorate,
allocate and spread the total amount of interest throughout the entire term of
the Note so that the amount or rate of interest charged for any and all periods
of time during the term of the Note is to the greatest extent possible less than
the maximum amount or rate of interest allowed to be charged by law during the
relevant period of time. Notwithstanding any of the foregoing, if at any time
applicable laws shall be changed so as to permit a higher rate or amount of
interest to be charged than that permitted prior to such change, then unless
prohibited by law, references in the Note to “applicable law” for purposes of
determining the maximum interest or rate of interest that can be charged shall
be deemed to refer to such applicable law as so amended to allow the greater
amount or rate of interest. 7. Release and Waiver of Usury Claims. In
consideration of the benefits received by Borrower hereunder, Borrower hereby
waives, releases and terminates all claims, or right to claim, whether known or
unknown, that Lender has charged, collected or received usurious interest under
the Note or the Deed of Trust and hereby waives and releases any right or power
to bring any claim against Lender for usury or to pursue any cause of action
against Lender based on any claim or usury. 8. Reaffirmation of Representations,
Etc. Borrower hereby reaffirms to Lender each of the representations,
warranties, covenants and agreements of Borrower set forth in the Note and the
Deed of Trust. 9. Enforceable Obligations. Borrower hereby ratifies, affirms,
reaffirms, acknowledges, confirms and agrees that the Note represents a valid
and enforceable obligation of Borrower, and Borrower further acknowledges that
there are no existing claims, defenses, personal or otherwise, or rights of
setoff whatsoever with respect to the Note, and Borrower further acknowledges
and represents that no event has occurred and no condition exists which would
constitute a default under the Note, the Deed of Trust, or this Agreement,
either with or without notice or lapse of time, or both. 10. No Release of
Liens. This Agreement in no way acts as a release or relinquishment of the
liens, security interests and rights (the “Liens”) created or evidenced by the
Deed of Trust. The Liens are hereby ratified and confirmed by Borrower in all
respects and are hereby renewed and extended to secure (i) the principal amount
of the Note, (ii) all interest, charges and other sums payable with respect
thereto, and (iii) the performance of all other obligations under the Deed of
Trust. 11. Additional Modifications. Notwithstanding anything to the contrary
contained herein or inferred hereby or in any other instrument executed by
Borrower or in any other action or conduct undertaken by Borrower on or before
the date hereof, the agreements, covenants and provisions contained herein shall
constitute the only evidence of Lender’s consent to modify the terms and
provisions of the Note, No express or implied consent to any further
modifications involving any of the matters set forth in this Agreement or
otherwise, shall be inferred or implied from Lender’s execution of this
Agreement. Further, Lender’s execution of this Agreement shall not constitute a
waiver (either express or implied) of the requirement that any further
modifications of the Note shall require the express written approval of Lender,
no such approval



--------------------------------------------------------------------------------



 
[plainsmodification0413004.jpg]
4 (either express or implied) having been given as of the date hereof. 12.
Miscellaneous. (a) As modified hereby, the provisions of the Note and the Deed
of Trust shall continue in full force and effect, and the Borrower acknowledges
and reaffirms its liability to Lender thereunder. In the event of any
inconsistency between this Agreement and the terms of the Note, or the Deed of
Trust, this Agreement shall govern. (b) Borrower hereby agrees to pay all costs
and expenses incurred by Lender in connection with the execution and
administration of this Agreement and the modification of the Note including, but
not limited to, all appraisal costs, title insurance costs, legal fees incurred
by Lender and filing fees. (c) Any default by Borrower in the performance of its
obligations herein contained shall constitute a default under the Note and the
Deed of Trust and shall allow Lender to exercise all of its remedies set forth
in the Note and the Deed of Trust. (d) Lender does not, by its execution of this
Agreement, waive any rights it may have against any person not a party thereto.
(e) Borrower hereby acknowledges and agrees that the present unpaid principal
balance of the Note, and any future advances of principal drawn off of the Note
by Borrower, if any, together with accrued but unpaid interest thereon at the
rate provided for in the Note, is due and payable upon the terms and conditions
set forth in this Agreement and that Lender is under no obligation to refinance
the Note or further modify the Maturity Date. (f) In case any of the provisions
of this Agreement shall for any reason be held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein. (g)
This Agreement, the Deed of Trust and all other documents and instruments
executed in connection with the Note shall be governed and construed according
to the laws of the State of Texas and the applicable laws of the United States.
(h) This Agreement shall be binding upon and inure to the benefit of Lender,
Borrower and their respective heirs and legal representatives. (i) Borrower
hereby acknowledges and agrees that it has entered into this Agreement of its
own free will and accord and in accordance with its own judgment after advice of
its own legal counsel, and states that it has not been induced to enter into
this Agreement by any statement, act or representation of any kind or character
on the part of the parties hereto, except as expressly set forth in this
Agreement. (j) This Agreement may be executed in multiple counterparts, each of
which shall constitute an original instrument, but all of which shall constitute
one and the same agreement. (k) All other terms, conditions and provisions of
the Note and the Deed of Trust



--------------------------------------------------------------------------------



 
[plainsmodification0413005.jpg]
5 shall remain in full force and effect as of the date thereof. NOTICE TO
OBLIGOR THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. THIS LOAN IS PAYABLE IN FULL AT MATURITY. YOU
MUST REPAY THE ENTIRE PRINCIPAL BALANCE OF THE LOAN AND UNPAID INTEREST THEN
DUE. THE LENDER IS UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME. YOU
WILL, THEREFORE, BE REQUIRED TO MAKE PAYMENT OUT OF OTHER ASSETS THAT YOU MAY
OWN, OR YOU WILL HAVE TO FIND A LENDER, WHICH MAY BE THE LENDER YOU HAVE THIS
LOAN WITH, WILLING TO LEND YOU THE MONEY. IF YOU REFINANCE THIS LOAN AT
MATURITY, YOU MAY HAVE TO PAY SOME OR ALL OF THE CLOSING COSTS NORMALLY
ASSOCIATED WITH A NEW LOAN EVEN IF YOU OBTAIN REFINANCING FROM THE SAME LENDER.
EXECUTED this the ___ day of April, 2013 to be effective March 13, 2013.
BORROWER: ABRAXAS PROPERTIES INCORPORATED, a Texas corporation
By:__________________________________ ROBERT L.G. WATSON, President ABRAXAS
PETROLEUM CORPORATION, a Nevada corporation
By:__________________________________ ROBERT L.G. WATSON, President



--------------------------------------------------------------------------------



 
[plainsmodification0413006.jpg]
6 LENDER: PLAINSCAPITAL BANK By:_______________________________ Printed
Name:______________________ Title:______________________________ STATE OF TEXAS
§ § COUNTY OF BEXAR § On _________________________, 2013, before me personally
appeared ROBERT L.G. WATSON, personally known to me (or proved to me on the
basis of satisfactory evidence) to be the person whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument. Witness my hand and official seal.
___________________________________ Notary Public in and for the State of Texas
STATE OF TEXAS § § COUNTY OF BEXAR § On _________________________, 2013, before
me personally appeared _______________________, of PLAINSCAPITAL BANK,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument. Witness my hand and
official seal. ___________________________________ Notary Public in and for the
State of Texas AFTER RECORDING RETURN TO: PREPARED IN THE LAW OFFICE OF:
PLAINSCAPITAL BANK FLUME LAW FIRM, LLP 70 NE LOOP 410, SUITE 100 1020 N.E. LOOP
410, SUITE 200 SAN ANTONIO, TEXAS 78216 SAN ANTONIO, TEXAS 78209



--------------------------------------------------------------------------------



 